                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JEROME ADRIAN DAVID,                           )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )          Case No. CIV-19-789-SLP
                                               )
STATE OF OKLAHOMA et al.,                      )
                                               )
              Defendants.                      )

                                         ORDER

       Plaintiff Jerome Adrian David filed this 42 U.S.C. § 1983 suit against the Edmond

Police Department, the State of Oklahoma, Oklahoma County Special Judge Kathryn

Savage, Oklahoma County District Judge Natalie Mai, assistant district attorney R. Hill,

assistant public defender Bill Foster, and Edmond police officers Mason Long and Rockie

Yardley. See Compl., Doc. No. 1. Section 1983 allows for the imposition of liability when

“[any] person . . . under color of any statute, ordinance, regulation, custom, or usage of any

State . . . subjects, or causes to be subjected, any citizen of the United States or any person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws.” 42 U.S.C. § 1983. Plaintiff’s claims relate to an

ongoing state-court criminal proceeding in the District Court for Oklahoma County, as well

as his arrest and other events that led up to the state-court action. See State v. David, No.

CF-2018-1628 (Okla. Cty. Dist. Ct.).1 He seeks monetary damages, as well as release from


1
 Subsequent to issuance of Judge Jones’s R. & R., the trial date for the state-court criminal
action was delayed from December 9, 2019, to February 10, 2020 per the state-court
electronic docket, of which the Court takes judicial notice. See http://www.oscn.net/
the pending state-court charges asserted against him. The latter requested relief—i.e., his

release from state confinement—is not available in a § 1983 suit such as this one. See

Boutwell v. Keating, 399 F.3d 1203, 1208-09 (10th Cir. 2005).

I.    Plaintiff’s objections to Judge Jones’s Report and Recommendation

       Pursuant to 28 U.S.C. § 636(b)(1), U.S. Magistrate Judge Bernard M. Jones issued

a Report and Recommendation [Doc. No. 16], in which he recommended that Plaintiff’s

claims against the Edmond Police Department, the State of Oklahoma, Judge Savage,

Judge Mai, and Ms. Hill be dismissed with prejudice and that Plaintiff’s claims against Mr.

Foster be dismissed without prejudice. Judge Jones further recommended that Plaintiff’s

claims against Officers Long and Yardley be stayed under the Younger abstention doctrine.

See Younger v. Harris, 401 U.S. 37 (1971). Plaintiff thereafter filed his Objection [Doc.

No. 19] to the R. & R. The Court reviews de novo those portions of the R. & R. to which

Plaintiff made specific objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

Having done so, the Court finds that Judge Jones’s R. & R. should be adopted.

       The R. & R. accurately indicates that Plaintiff’s claims against the Edmond Police

Department and the State of Oklahoma are subject to dismissal because neither entity is a

“person” as required for a § 1983 suit to proceed against it in its official capacity.2




dockets/GetCaseInformation.aspx?db=oklahoma&number=CF-2018-1628&cmid=
3647618 (last accessed Dec. 30, 2019).
2
  And, of course, neither entity has a personal capacity through which suit may be
maintained against it either. See Hafer v. Melo, 502 U.S. 21, 25 (1991). Plaintiff asserted
claims against all Defendants in both their official and personal capacities. See Compl.,
Doc. No. 1.


                                            2
Likewise, the R. & R. correctly states that Judge Savage and Judge Mai are absolutely

immune from § 1983 liability for the actions allegedly taken by them per Plaintiff’s

Complaint. And the R. & R. is correct in its application of absolute prosecutorial immunity

to Ms. Hill based on the actions allegedly taken by her per Plaintiff’s Complaint. Judge

Jones accurately and correctly determined that Plaintiff’s claims against Mr. Foster should

be dismissed due to the Court’s lack of subject-matter jurisdiction because his position as

an assistant public defender does not make him someone who is acting under color of state

law—as is jurisdictionally required for a § 1983 claim.

       Plaintiff argues in his Objection that Manuel v. City of Joliet, 137 S. Ct. 911 (2017),

indicates that he may assert his claims as pleaded. Manuel held that a person who had been

a pretrial detainee and had received some legal process, but not trial, could bring a suit

based in the Fourth Amendment to contest the legality of his pretrial confinement. See id.

at 914. But it has no bearing on the resolutions of Plaintiff’s claims proposed by the

R. & R. (and adopted herein) for the reasons indicated in the R. & R. Resolution of

Plaintiff’s claims does not turn on whether certain pretrial detainee claims based in the

Fourth Amendment are allowed in the first place (the issue addressed in Manuel). That a

person who was a pretrial detainee can assert a Fourth-Amendment-based § 1983 claim

does not automatically mean that Plaintiff can assert the claims in this case against the

defendants in this case at this time.

       In addition, and importantly, the § 1983 claims in Manuel were asserted against a

city and several of its police officers after the relevant state-court criminal proceeding had

concluded. See id. at 915-16. Here, the City of Edmond is not a defendant named by


                                              3
Plaintiff, and Plaintiff’s claims against Officers Long and Yardley precede the completion

of the state-court criminal action against Plaintiff.

       Plaintiff’s additional argument that Younger abstention should not apply to the

claims against Judge Savage, Judge Mai or Ms. Hill due to an exception to the abstention

doctrine fails because the R. & R. does not suggest that Younger abstention should apply

to those claims (and the Court does not apply it to those claims herein). See Obj. 1, Doc.

No. 19. Nor do Plaintiff’s other cited authorities indicate that the R. & R. is incorrect in

its assessment of the claims against Judge Savage, Judge Mai and Ms. Hill. See id. at 3-4.

Hunter v. Bryant, 502 U.S. 224 (1991) (per curiam), is inapplicable because it addressed

only qualified immunity, which is not among the immunities at issue here. And Meyers

ex rel. Benzing v. Texas, 410 F.3d 236 (5th Cir. 2005), addressed a removal of an action

from state court to federal court and the effect of that removal on a claim of state sovereign

immunity—an issue not implicated in this case because Plaintiff initiated his lawsuit in

federal court. In similar fashion, Crawford-El v. Britton, 523 U.S. 574 (1998) (addressing

qualified immunity, but not judicial or prosecutorial immunities—the latter of which are at

issue for Judge Savage, Judge Mai, and Ms. Hill), Harbert International, Inc. v. James,

157 F.3d 1271 (11th Cir. 1998) (addressing Eleventh Amendment sovereign immunity and

qualified immunity), In re Allen, 106 F.3d 582 (4th Cir. 1997) (addressing qualified

immunity), Nolen v. Jackson, 102 F.3d 1187 (11th Cir. 1997) (same), Castro v. United

States, 34 F.3d 106 (2d Cir. 1994) (same), and Estate of Sorrells v. City of Dallas, 192

F.R.D. 203 (N.D. Tex. 2000) (same), are inapposite to the dispositions reached in this case

for the claims against Judge Savage, Judge Mai, and Ms. Hill.


                                               4
       Kalina v. Fletcher, 522 U.S. 118 (1997)—also relied on by Plaintiff—reiterated that

absolute prosecutorial immunity extends to the actions of a prosecutor taken “when

performing the traditional functions of an advocate,” and not those that fall within “the

function of a complaining witness” or “the role of an administrator or investigative officer.”

522 U.S. at 125, 131 (quotation marks and citation omitted). Here, none of the actions

alleged in Plaintiff’s Complaint as to Ms. Hill are outside the scope of an advocate’s

traditional role in the judicial process.3 Accordingly, Plaintiff’s reliance on Buckley v.

Fitzsimmons, 509 U.S. 259 (1993), Mink v. Suthers, 482 F.3d 1244 (10th Cir. 2007), and

Cruz v. Kauai County, 279 F.3d 1064 (9th Cir. 2002), is unavailing for the same reason.

       Finally, the Court concurs with Judge Jones’s Younger abstention analysis, and finds

that abstention (for the moment) is appropriate in this case for the claims asserted against



3
  In his Objection to the R. & R., Plaintiff asserts that Ms. Hill “personally attested to the
truth of facts in the affidavit for probable cause findings after she was presented with
[Plaintiff]’s motion to suppress and motion to dismiss and swore to facts that she [knew
were] deemed suppressed according to Mapp v. Ohio[’s] exclusionary rule.” Obj. 3, Doc.
No. 19 (quotation marks and capitalization omitted). But Plaintiff’s Complaint only alleges
that Ms. Hill “was presented with . . . cop[ies] of the motion(s) [to suppress and to dismiss]
before the preliminary hearing started, so she was aware that the evidence she had was
from an illegal arrest and illegal search and seizure in violation of the [Fourth] Amendment
to the U.S. Constitution and the State of Oklahoma Constitution and [was] inadmissible in
evidence” but she “still present[ed] the inadmissible evidence at the preliminary hearing,
using it for probable cause findings [and thereby] deliberately deprived [Plaintiff] of [his]
due process of liberty.” Compl. 14, Doc. No. 1 (capitalization omitted); see also id. at 10,
14-16 (including additional allegations regarding Ms. Hill which likewise do not indicate
she stepped outside of a traditional advocacy role). That is, Plaintiff’s Complaint does not
allege that any false statement under oath regarding the accuracy of evidence was made by
Ms. Hill which could potentially take her actions outside those performed by an advocate.
See Kalina, 522 U.S. at 131. “Plaintiff[] may not amend [his] Complaint by adding factual
allegations as a part of objections to an R & R . . . .” Chambliss v. Bank of Am., N.A., No.
3:12-955, 2014 WL 1287467, at *1 (M.D. Tenn. Mar. 31, 2014) (collecting cases).

                                              5
Officers Long and Yardley—a determination that Plaintiff has not challenged as to Officers

Long and Yardley.

II.    Plaintiff’s remaining motions

       Plaintiff filed a Motion to Compensation for Living Expenses, Shelter, Food and

Cloths[e]s [Doc. No. 17], in which he requests payment of living expenses by Defendants

because “upon release [from his current detention,] Plaintiff will be kicked-out [of] the

county jail, to the streets, in the middle of winter, in below freezing temperatures, left to

defend for himself with no shelter, no food, no one to call for help and no extra cloth[e]s

to keep warm through the night.” Mot. 1, Doc. No. 17. The Court construes Plaintiff’s

motion as a request for leave to amend his pleading under Rule 15(a)(2) and demand

additional damages from Defendants. Plaintiff’s additional damages requests do not affect

the appropriate disposition of his claims herein, so the Court still will dismiss Plaintiff’s

claims against the Edmond Police Department, the State of Oklahoma, Judge Savage,

Judge Mai, Ms. Hill, and Mr. Foster as recommended in the R. & R.

       As to whether such amendment should be allowed for the claims that will remain

(those against Officers Long and Yardley), Plaintiff has not complied with Local Civil Rule

15.1—which he must do. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005). Accordingly, Plaintiff’s request to amend his Complaint to seek

additional damages from Defendants is DENIED without prejudice to him seeking later

leave to amend after (and if) this action is reopened against Officers Long and Yardley

after the completion of the state-court criminal action as indicated herein.




                                             6
       Finally, Plaintiff filed a Motion to Discover Unprofessional or Unethical Conduct

by Prosecutor [Doc. No. 20], in which he requests information regarding Ms. Hill in

relation to a complaint he filed with the Oklahoma Bar Association. Because the Court is

herein dismissing with prejudice Plaintiff’s claims against Ms. Hill, Plaintiff’s motion is

moot and therefore will be denied.

III.   Conclusion

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

16] is ADOPTED by the Court, and Plaintiff’s Objection [Doc. No. 19] thereto is

OVERRULED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Compensation for Living

Expenses, Shelter, Food and Cloths[e]s [Doc. No. 17] is DENIED as indicated herein.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Discover Unprofessional or

Unethical Conduct by Prosecutor [Doc. No. 20] is DENIED as MOOT as indicated herein.

       IT IS FURTHER ORDERED that Plaintiff’s § 1983 claims against the Edmond

Police Department, the State of Oklahoma, Judge Kathryn Savage, Judge Natalie Mai, and

assistant district attorney R. Hill are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s § 1983 claims against assistant public

defender Bill Foster are DISMISSED WITHOUT PREJUDICE due to the Court’s lack of

subject-matter jurisdiction over them.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Officer Mason Long

and Officer Rockie Yardley are STAYED under the Younger abstention doctrine. Plaintiff

shall notify the Court (via written filing) of the resolution of his state-court criminal case


                                              7
(No. CF-2018-1628 in the District Court for Oklahoma County) within 30 days of such

resolution and include in his notice (i) the outcome of that case and (ii) whether he intends

to proceed with his claims against Officers Long and Yardley in this case.4 Plaintiff’s

failure to do so may result in dismissal of these claims without further notice to Plaintiff.

       IT IS SO ORDERED this 2nd day of January, 2020.




4
 The Court, if needed, will determine whether a show-cause filing based on Heck v.
Humphrey, 512 U.S. 477, 487 (1994), is proper at such time. See R. & R. 6, Doc. No. 16.

                                              8
